DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7, 9-15, 17-20, and 22) in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that the tire and tread according to claim 1 and process according to claim 22 meet requirement of unity of invention.  This is not found persuasive because the special technical feature (the highly saturated elastomer and reinforcing filler) are present in both product and process claims, however, the special technical feature is taught in THUILLIEZ et al. in view of JP 2013-155361 as discussed below. Therefore, there is a lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite terms, “preferably," which renders the claim to be indefinite because it is unclear to what extent the more preferred language further limits the less preferred language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15, 17-20, and 22are rejected under 35 U.S.C. 103 as being unpatentable over THUILLIEZ et al. (U.S. Publication No. 2015/0353716, hereinafter THUILLIEZ) in view of JP 2013-155361 (hereinafter, TAHARA). 
Regarding claims 1-3, 9, 14, 15, 17, 18, and 20, THUILLIEZ teaches a rubber composition based on a reinforcing filler and on an elastomer matrix comprising a highly saturated diene elastomer comprising at least five distinct units of A, B, C, D, and E distributed randomly within the elastomer at molar fractions of m%, n%, o%, p%, and q%, where m+n+o+p+q =100. The rubber composition is for use in manufacture of tires for running tires/tread (Abstract; [0073 and 0081]). The highly saturated elastomer may be prepared by copolymerization of at least one conjugated diene monomer and ethylene [0036]. A conjugated diene monomer includes 1,3-butadiene and etc. [0037 and 0045]. In the Examples, Elastomer A is an EBR (ethylene/butadiene rubber) with 68 mol% of ethylene units (Table 1; [0081]). The reinforcing filler may consist of carbon black and/or silica [0049-0057].  The rubber composition further 
However, THUILLIEZ does not teach the vulcanization system comprising a dithiosulfate salt of formula (I). 
In the same field of a rubber composition for tire/tread (Abstract), TAHARA teaches an organic thiosulfate compound of general formula (2) contained in rubber component which functions as vulcanizing agent 

    PNG
    media_image1.png
    40
    268
    media_image1.png
    Greyscale

In general formula (2), m represents 3-10 and Ma represents one equivalent of lithium, potassium, sodium, magnesium, calcium, barium, zinc, nickel or cobalt [0127]. Examples of formula (2) include 1,6-hexamethylene dithio sulfate dihydrate [0127]. The amount of general formula (2) s in the amount of 1 to 10 parts, preferably 2.0 to 6.0 parts by mass [0127]. The organic thiosulfate is used to improve the thermal fatigue resistance [0127]. The rubber composition is excellent in low heat build-up and heat resistance [0001]. 
Given THUILLIEZ teaches the rubber composition further comprises vulcanization accelerators/activators [0063], it would have been obvious to a person ordinary skill in the art at the time the invention was made to have provided the vulcanizing agent of TAHARA with the rubber composition of THUILLIEZ for the benefit of improving fatigue resistance in tires/treads as taught by TAHARA. Furthermore, obtaining a rubber composition with excellent in low heat build-up and heat resistance [0001]. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claims 4 and 5, THUILLIEZ teaches the highly saturated elastomer comprise at least the following units, distributed randomly within the elastomer [0015-0021]:  

    PNG
    media_image2.png
    577
    308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    154
    155
    media_image3.png
    Greyscale

The unit D forming a divalent hydrocarbon-based ring with 6 carbons, of 1,2-cyclohexane type,

    PNG
    media_image4.png
    131
    212
    media_image4.png
    Greyscale


with m, n, o, p, and q being numbers ranging from 0 to 100.
And the highly saturated elastomer has the following features:

    PNG
    media_image5.png
    45
    133
    media_image5.png
    Greyscale

Regarding claims 6, 7, and 22, THUILLIEZ teaches the highly saturated elastomer has the following features: 

    PNG
    media_image6.png
    43
    103
    media_image6.png
    Greyscale

with m, n, o, p, and q being numbers ranging from 0 to 100.


    PNG
    media_image7.png
    99
    235
    media_image7.png
    Greyscale

Regarding claim 10, THUILLIEZ teaches the amount of highly saturated elastomer is 80 phr (Table 2; [0095]). 
Regarding claim 11, THUILLIEZ teaches the elastomer mix of the rubber composition may also comprise at least one other diene elastomer different from the highly saturated diene elastomer. The other elastomer can be at least 5 phr [0043]. If the other elastomer is 5 phr then the amount of the highly saturated diene elastomer would be in 95 phr. 
Regarding claim 13, THUILLIEZ teaches the elastomer mix of the rubber composition may also comprise at least one other diene elastomer different from the highly saturated diene elastomer. The other diene includes natural rubber [0047]. 
Regarding claim 19, THUILLIEZ teaches the rubber composition comprises sulphur and sulphamide ([0093]; Table 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763